Per Curiam:
The objections filed to the account herein as well as the order to show cause present only questions of law, all of which should be determined by the surrogate in the first instance. No question of fact is presented requiring submission to the referee. The orders appointing a referee are, therefore, reversed and the matter remitted to the surrogate for such disposition as may be proper. Present — Clarke, P. J., Dowling, Merrell, McAvoy and Martin, JJ. Orders reversed and matter remitted to the surrogate^ for such disposition as may be proper. Settle order on notice.